TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00654-CV


                               Russell Gene Frerichs, Appellant

                                                 v.

                               Venessa Lynne Frerichs, Appellee


       FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY
     NO. 03-2305-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The trial court signed its final judgment on August 31, 2004, and appellant appealed

on September 30. On October 4, the Clerk of this Court sent appellant notice that he was required

to request and make arrangements to pay for the record within ten days. On November 15, the court

reporter informed this Court that appellant had not requested the record or made payment

arrangements. On January 20, 2005, this Court notified appellant that the clerk’s record was overdue

and that his appeal would be dismissed for want of prosecution if he did not make a request and

payment arrangements by January 31. To date, appellant has not responded to this Court’s notices.

We therefore dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3.



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Dismissed for Want of Prosecution

Filed: February 22, 2005